In this proceeding to discipline an attorney, in which hearing of the issues had commenced pursuant to the order of this court dated June 27, 1966, the respondent has submitted to this court Ms written resignation from his office of attorney and counselor at law, dated September 20, 1966. Respondent was admitted to practice by this court on March 28, 1951. The resignation is hereby accepted and respondent’s name is directed to be struck from the roll of attorneys, effective October 21, 1966. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.